Citation Nr: 1708394	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  13-31 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to a compensable evaluation for meralgia paresthetica of right lower extremity.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1955 to July 1959. 

This matter comes before the Board of Veteran's Appeals (BVA or Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In July 2012, the Veteran filed a Notice of Disagreement; a Statement of the Case was issued in August 2013.  The Veteran filed a VA Form 9, substantive appeal, in October 2013.

Additionally, as will be discussed below, the issue of entitlement to a TDIU has been raised by the record and the issues have been recharacterized as seen on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran injured his back during boot camp training in 1955.  

2. There is persuasive lay and medical opinion evidence that links the Veteran's current low back disability to symptomatology noted in service.  

3. The Veteran's meralgia paresthetica of his right lower extremity has been manifested by numbness, paresthesias, and pain in his thigh equivalent to, at most, moderate incomplete paralysis of the external cutaneous nerve of thigh; muscle atrophy and trophic changes equivalent to severe or complete paralysis of the external cutaneous nerve of thigh have not been demonstrated.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for a compensable evaluation for meralgia paresthetica of right lower extremity have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.124(a) Diagnostic Code 8529 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In regard to the Veteran's claim for a low back disability, the Board grants service connection, which represents a complete grant of the benefit sought.  As such, no discussion of VA's duties to notify and assist regarding the low back claim is necessary.

In regard to the Veteran's claim for an initial higher rating for his service- connected meralgia paresthetica disability, VA's duty to notify was satisfied by a letter sent in November 2010, prior to the initial rating decision.   See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C.A §5103A (West 2014); 38 C.F.R. §3.159 (2016).  Here, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  The Veteran has been medically evaluated in conjunction with this claim.  All identified and available treatment records have been secured.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for a Low Back Disability

The Veteran contends that he has a low back disability that is due to his military service.  Specifically, the Veteran claims that he was injured during boot camp training in 1955 when his recruit company commander threw him over his shoulder causing him to fall flat on his back.  The Veteran claims that he went to sick bay immediately for treatment and had several follow up treatments at a USPHS hospital in Baltimore.  The Veteran claims that he has been having pain in his back since service and has been seeking medical attention and self-treating the injury for years.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110 (West 2014); 38 C.F.R. 3.303(a) (2016).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

The Veteran's enlistment examination in October 1955 shows a "normal" result for "spine, other musculoskeletal."  In December 1955, the Veteran was seen for a backache and diagnosed with myositis lumbar condition.  A note was made that the Veteran was referred for treatment of the issue.  In May 1957, the Veteran was seen for numbness and tingling in the lateral aspect of his right thigh which had been going on for about 15 months.  The condition was noted to be made worse in certain sitting positions.  In June 1957 the Veteran was again seen for his pain and was recommended lumbar stretching and exercises.  The Veteran's separation examination in July 1959 has a "normal" result for "spine, other musculoskeletal."

The Veteran's visits to the USPHS Hospital in Baltimore for treatment of his lower back are documented in the Veteran's personnel records, but the actual medical records from the hospital are unavailable.  See Travel Orders from September 1957 through February 1958.  When the Veteran requested the records from the hospital, the hospital's health data center replied that the index to the Veteran's records was misplaced during much relocation and enabled any fulfillment of a request for records not possible.  See letter from PHS Health Data Center in December 2010.

In December 2010, the Veteran was seen by a private physician that diagnosed the Veteran with a possible L2- nerve compression, which the physician opined could have been from an L2-3 disc herniation in the past.  

In a VA examination from February 2012, the examiner opined that the Veteran's degeneration of the lumbar intervertebral disc at multiple levels is less likely as not related to treatment shown in service.  The rationale provided was that the diagnosis of myositis lumbar condition was noted in the Veteran's STRs, but the etiology of the lumbar myositis was not stated in the STRs.  The examiner further stated that there is evidence in the STRs that the Veteran was referred to USPHS in Baltimore, but medical records were unavailable per the U.S. Government National Records Office.  The examiner noted that no lumbar x-rays were requested in the STRs and the Veteran's separation examination did not indicate any back problems.

In an opinion provided by a private physician in September 2013, the physician stated that he reviewed the Veteran's service treatment records as well as his VA progress notes and examinations and concluded that there was some connection between the Veteran's injury while in service and his continued back pain over the years.  In May 2015, the Veteran was diagnosed with spinal spondylosis by a different private physician based on findings of an MRI.  The physician concluded that there is a "reasonable probability" that the injury pattern and continued degeneration began with the Veteran's injury in 1955 with what could have been a herniated disc.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

As an initial matter, the evidence of record establishes that the Veteran has a currently diagnosed low back disability.  The Veteran was diagnosed with a myositis lumbar condition while in service, and has been diagnosed with degeneration of lumbar intervertebral discs, and spinal spondylosis since service.  See December 1955 service treatment records and private medical records from December 2010 and May 2015.

Additionally, the in-service occurrence element of service connection is satisfied.   The Veteran was seen for a backache in December 1955 and there were also follow-up appointments regarding the back injury noted in the Veteran's record in May and June 1957.  The Veteran also sought treatment at a USPHS Hospital on several occasions while in service.  The Board notes that the Veteran has been service-connected for meralgia paresthetica of his right lower extremity, stemming from the same injury in 1955.

The Veteran has consistently asserted that the injury while in boot camp in 1955 caused him to suffer from back pain.  The Veteran is competent to report such symptoms as pain that he experiences at any time because this requires only personal knowledge as it comes through his senses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Therefore, the only question remaining is whether the Veteran's current low back disability is related to his in-service back symptoms.

The Board finds that the negative nexus opinion of the VA examiner in February 2012 is sufficiently countered by the positive nexus opinions of two private physicians in September 2013 and May 2015.  The private physicians reviewed the Veteran's record and provided opinions that the Veteran's current low back disability was connected to his in-service back injury.  Although the VA examiner also reviewed the Veteran's records and provided a negative nexus opinion, the VA examiner's opinion was based on the lack of an etiology with the myositis lumbar condition diagnosis in the service treatment records, the lack of medical records from the USPHS hospital, and the lack of any indication of a back problem in the Veteran's separation examination.  The lack of an etiology in the Veteran's service treatment records does not negate the fact that the injury occurred in service and that the Veteran was diagnosed with a myositis lumbar condition while in service.  See December 1955 Sick Call Treatment Record.  The fact that the USPHS hospital lost the index to the Veteran's records is not a sound basis for denying the Veteran his claim, especially when there is evidence in the Veteran's personnel records that he checked out to report to the hospital for treatment.  Additionally, the Veteran's service treatment record contains a note that says he was "referred" for his back injury, supporting the contention that the Veteran sought treatment for his back at a separate facility while in service.  See December 1955 Sick Call Treatment Record.  

In short, in light of the Veteran's statements combined with the private medical opinions from September 2013 and May 2015, the Board finds that there is sufficient persuasive evidence of record that links the current low back disability to symptomatology noted in service.  Accordingly, service connection for a low back disorder is warranted. 

IR Claim for Meralgia Paresthetica

The Veteran seeks entitlement to a compensable evaluation for meralgia paresthetica of his right lower extremity.  He asserts his disability is more severe than what is represented by a noncompensable evaluation.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. §1155; 38 C.F.R. §4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.

The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the Veteran is appealing the initial assignment of the disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107B. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with the consideration of the possibility that different ratings may be warranted for different time periods.

The Board has considered the entire record, including the Veteran's VA clinical records.  These show complaints and recommendations for treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Service connection for meralgia paresthetica of the right lower extremity was granted in a June 2012 rating decision, at which time a noncompensable evaluation was assigned, effective October 2010.  The Veteran submitted a notice of disagreement in July 2012.

The Veteran's meralgia paresthetica disability is rated noncompensable under Diagnostic Code 8529, 38 C.F.R. §4.124A, General Rating Formula for Diseases and Injuries of the Peripheral Nerves (2016).

A rating of 0 percent is warranted when there is a mild or moderate paralysis of the external cutaneous nerve of the thigh.  38 C.F.R. § 4.124A, General Rating Formula for Diseases and Injuries of the Peripheral Nerves.

A rating of 10 percent is warranted when there is a severe to complete paralysis of the external cutaneous nerve of the thigh. Id.

The Veteran was first afforded a VA examination in February 2012.  The Veteran reported an injury to his lower back during a judo training while in service in 1955.  After a short time, the Veteran claimed to develop permanent tingling and numbness of his right thigh area.  Paresthesias and numbness were noted to be moderate in the right lower extremity.  There was decreased sensation when testing for light touch in the right thigh/knee.  The Veteran's gait was noted to be normal.  The right and left external cutaneous nerve of the thigh were marked as "moderate" for "incomplete paralysis."  No muscle atrophy, trophic changes, or functional impairment of the right lower extremity were found.  After an EMG study that was conducted on the thigh in March 2012 found meralgia paresthetica, an addendum opinion to clarify and correct the previous peripheral nerves DBQ was added in April 2012.  The external cutaneous nerve of the right thigh was marked as "moderate" for "incomplete paralysis," with the left thigh marked as "normal."  In the April 2012 opinion, the examiner concluded that the Veteran's meralgia paresthetica was at least as likely as not incurred in or caused by the Veteran's in-service injury.  The examiner opined that the clinical symptoms since then concur with the clinical picture for diagnosis of meralgia paresthetica.

The Veteran was most recently afforded a VA examination in February 2015.  The Veteran again reported constant right thigh numbness since the in-service injury in 1955.  He also stated that there has not been a single moment when he is without these symptoms.  The examiner noted moderate constant pain in the Veteran's right lower extremity.  Paresthesias and numbness were also noted as moderate in the right lower extremity.  There was decreased sensation when testing for light touch in the right thigh/knee.  The examiner noted that the Veteran's area of hypesthesia extends medially to the medial thigh in a non-anotomic distribution, and extends over the right patella.  There is also a loss of sensation on the posterior torso in an inconsistent pattern and the examiner noted these findings are not consistent with any particular nerve root or peripheral nerve distribution.  The examiner found breakaway weakness in the hip flexors, quadriceps, and hamstrings, but no objective evidence of radiculopathy.  The Veteran's gait was noted to be abnormal and non-neurologic (not related to meralgia paresthetica).  The examiner further noted that the Veteran uses braces regularly and a cane occasionally.  The external cutaneous nerve of the right thigh was marked as "moderate" for "incomplete paralysis," with the left thigh marked as "normal."  No muscle atrophy, trophic changes, or functional impairment of the right lower extremity were found.  The examiner concluded that the Veteran's peripheral nerve condition does not impact his ability to work.  

For a 10 percent evaluation, the paralysis of the external cutaneous nerve of the thigh must be severe to complete.  The Board notes that the evidence indicates that no functional impairment of an extremity was found in either the February 2012 or February 2015 examination.  

The Board has also considered whether any additional diagnostic codes are applicable; however, the Board finds that the ratings for the peripheral nerves are the most appropriate.  In Copeland v. McDonald, 27 Vet. App. 333 (2015), the Court held that when a condition is specifically listed in the Schedule, it may not be rated by analogy.  See Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  The impaired nerve has been identified as the external cutaneous nerve.  As the Veteran's impaired external cutaneous nerve is a listed condition under Diagnostic Code 8529, VA has a duty to apply that diagnostic code to his disability and determine the appropriate disability rating.  

The Veteran has asserted that his symptoms are more severe than what is represented by his currently assigned rating.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the totality of the evidence indicates the current rating appropriately corresponds with the Veteran's symptoms.  On both VA examinations conducted in February 2012 and February 2015, the paralysis of the external cutaneous nerve of the right thigh was found to be moderate and not severe or complete.  The Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the nerve impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.

In summary, the Board finds that the Veteran's currently assigned noncompensable evaluation is commensurate with the symptoms manifested.

Other Considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.   An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.   First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.   In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.   Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."   Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.   Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected meralgia paresthetica with the established criteria found in the rating schedule.   The Board finds that the Veteran's symptomatology, including numbness, paresthesias, and pain, is fully addressed by the rating criteria under which such disability is rated.   There are no additional symptoms of his disability that are not addressed by the rating schedule.   Indeed, while the Veteran's gait was noted to be abnormal for which the Veteran presumably used his brace and cane, the February 2015 VA examiner indicated that it was "non-neurologic (not related to meralgia paresthetica)."  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in this case, there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his meralgia paresthetica.   As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.   Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.   Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.   Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for meralgia paresthetica of the right lower extremity.   In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.   However, that doctrine is not applicable as the preponderance of evidence against the Veteran's claim for an increased rating.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a low back disability, including degeneration of the lumbar intervertebral disc at multiple levels and spinal spondylosis, is granted.

A compensable evaluation for the service-connected meralgia paresthetica of the right lower extremity is denied.


REMAND

As noted above, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  That is, in a written statement dated December 2010, one of the Veteran's friends stated that the Veteran is unable to stand for more than 30 minutes and this limits his ability for employment.  Additionally, the Veteran submitted a written statement in March 2015 describing his work history.  He stated that he had to stop doing jobs as a licensed home remodeling contractor partly due to his leg and thigh weakness.  Thus, the issue of entitlement to a TDIU has been raised in connection with the Veteran's increased rating claim.  See Rice v. Shinseki, supra.

To date, the Veteran has not been provided with the VCAA notice requirements for a TDIU claim.  Therefore, on remand, the AOJ should send the Veteran proper notice, afford him the opportunity to file a formal claim for TDIU, and then adjudicate this matter in the first instance to avoid any prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with appropriate notice regarding the TDIU claim and request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and VA Form 21-4192, Request for Employment Information In Connection With Claim for Disability Benefits.

2.  The AOJ should then determine whether the Veteran's TDIU claim should be referred to the Director of VA Compensation Service for extraschedular consideration.

3.  If the TDIU claim is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


